Exhibit 10.17

 

AMENDMENT NO. 9

TO

THE 1996 LONG TERM INCENTIVE PLAN FOR NON-EMPLOYEE DIRECTORS

OF THE COOPER COMPANIES, INC.

 

WHEREAS, The Cooper Companies, Inc. (the “Company”) has adopted The 1996 Long
Term Incentive Plan for Non-Employee Directors of The Cooper Companies, Inc.
(the “Plan”); and

 

WHEREAS, Section 11 of the Plan permits the Board of Directors of the Company to
amend the Plan, subject to certain limitations; and

 

WHEREAS, the Board of the Company desires to amend the Plan to authorize the
transfer of options in certain circumstances;

 

NOW, THEREFORE, the Plan is hereby amended as follows:

 

FIRST: Section 6(c) of the Plan is hereby amended to add the following:

 

  “(v) Notwithstanding Sections (6)(c)(i) and (ii) above, Restricted Stock may
be transferred to a trust in which the Non-Employee Director has a fifty percent
or more interest or a foundation which the Non-Employee Director controls the
management of the assets, provided that (i) the Non-Employee Director receives
no consideration for the transfer and (ii) the transferee receives the
Restricted Stock subject to the same restrictions imposed upon the transferor
and pursuant to such other conditions and procedures as the Committee may
establish. Any permitted transfer shall be subject to the condition that the
Committee receives evidence satisfactory to it that the trust is and shall
remain under the control of the Non-Employee Director and that the transfer is
being made for estate and/or tax planning purposes and on a basis consistent
with the Corporation’s lawful issue of securities.”

 

SECOND: Section 7(e) of the Plan is hereby amended to read in its entirety as
follows:

 

“(e) Non-Transferability of Options. No Stock Option shall be transferable by
the Non-Employee Director otherwise than by will or by the laws of descent and
distribution, and all Stock Options shall be exercisable, during the
Non-Employee Director’s lifetime, only by the Non-Employee Director or by his
guardian or legal representative. Notwithstanding the foregoing, a Stock Option
may be transferred to, exercised by and paid to a trust in which the
Non-Employee Director has a fifty percent or more interest or a foundation which
the Non-Employee Director controls the management of the assets, provided that
(i) the Non-Employee Director receive no consideration for the transfer and
(ii) the transferee receives the Stock Option subject to the same restrictions
imposed upon the transferor and pursuant to such conditions and procedures as
the Committee may establish. Any permitted transfer shall be subject to the
condition that the Committee receives evidence satisfactory to it that the trust
is and shall remain under the control of the Non-Employee Director and that the
transfer is being made for estate and/or tax planning purposes and on a basis
consistent with the Corporation’s lawful issue of securities.”

 

THIRD: All outstanding option and restricted stock agreements under the Plan are
hereby amended to provide for the transfer of stock options and restricted stock
in accordance with Paragraphs First and Second hereof.

 

FOURTH: The provisions of Paragraphs First, Second and Third hereof shall apply
to outstanding stock options and restricted stock granted under the Plan, and
each outstanding stock option and restricted stock agreement is hereby so
amended effective as of November 9, 2005.

 

 



--------------------------------------------------------------------------------

FIFTH: Except to the extent herein above set forth, the Plan shall remain in
full force and effect.

 

IN WITNESS WHEREOF, the Board of Directors of the Company has caused this
Amendment No. 9 to the Plan to be executed by a duly authorized officer of the
Company as of November 9, 2005.

 

The Cooper Companies, Inc.

By:

  /S/ CAROL R. KAUFMAN

Title:

  Senior Vice President of Legal Affairs,
Secretary, and Chief Administrative Officer

 

 